Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2019 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitations of a discharge adjustment method and a non-transitory computer-readable
recording medium/a liquid discharge apparatus that includes a controller including a memory and a processor configured to execute: adjusting, upon discharging the liquid, image data for a juncture area in a vicinity of a boundary of two or more heads adjacent to each other in the sub-scanning direction among the three or more heads, and wherein the adjusting adjusts the image data, upon discharging the liquid by using the three or more heads adjacent in the head array, such that the image data is thinned so that print rates for two or more juncture areas of the heads become smaller at ends of the nozzle lines constituting the juncture areas than at a part other than the ends, and the print rates vary among the two or more juncture areas.  It is these limitations found .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito et al (US 8,657,408) disclose an image recording apparatus that includes an ink-jet head having a plurality of nozzles and configured to jet ink droplets from the nozzles; a carriage configured to carry the ink-jet head, and reciprocate in a predetermined scanning direction; a transport mechanism configured to transport the recording medium, on which the ink droplets jetted from the nozzles land, in a transport direction intersecting the scanning direction; and a control device configured to control the ink-jet head, the carriage and the transport mechanism to perform recording of the image.  Aruga (US 8,308,261) discloses an image recording apparatus, in which a line head is configured by arranging a plurality of nozzles, some of which are made to overlap, of short nozzle rows each having a jetting nozzle row arranged in one direction relative to a conveyance direction of a recording medium being conveyed by a conveyance mechanism.  Sugahara (US 8,226,193) discloses a liquid droplet jetting apparatus which jets liquid droplets on to an object, including a transporting mechanism which transports the object along a transporting path extended .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN DO whose telephone number is (571)272-2143.  The examiner can normally be reached on Monday-Friday (Flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/AN H DO/Primary Examiner, Art Unit 2853